UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X                    01/02/2020
                                                               :
 DAMIAN DALLA-LONGA,                                           :
                                                               :
                                              Petitioner, :          19 Civ. 11246 (LGS)
                                                               :
                            -against-                          :            ORDER
                                                               :
 MAGNETAR CAPITAL LLC,                                         :
                                                               :
                                              Respondent. :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Respondent was ordered to provide the Court revised proposed redactions to

Petitioner’s Petition to Vacate Arbitration Award by December 23, 2019 (Dkt. No. 15);

        WHEREAS, Petitioner was ordered to respond to any such proposed redactions by

December 30, 2019 (Dkt. No. 22);

        WHEREAS, by letter to Chambers on December 23, 2019, Respondent proposed revised

redactions on December 23, 2019. By letter to Chambers on December 31, 2019, Petitioner

opposed certain of those redactions. It is hereby

        ORDERED that Respondent’s proposed redactions are GRANTED IN PART.

Although “[t]he common law right of public access to judicial documents is firmly rooted in our

nation’s history,” this right is not absolute, and courts “must balance competing considerations

against” the presumption of access. Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119–20

(2d Cir. 2006) (internal quotation marks omitted); see also Nixon v. Warner Commc’ns., Inc., 435

U.S. 589, 599 (1978) (“[T]he decision as to access is one best left to the sound discretion of the

trial court, a discretion to be exercised in light of the relevant facts and circumstances of the

particular case.”). But for the redactions identified below, the proposed redactions are necessary

to prevent unauthorized dissemination of confidential business information. It is further
        ORDERED that the following redactions are overly broad and on that basis are DENIED:

    •   All redactions in paragraph 13, but for the numerical percentage.

    •   The employment position of the individual whose testimony is discussed in paragraph 14.

    •   All redactions in paragraph 28, but for the names of employees.

    •   All redactions in paragraph 72, but for the text enclosed in the parenthetical.

It is further

        ORDERED that Petitioner shall re-file the Petition Vacate Arbitration Award by

January 6, 2020, with redactions consistent with those proposed by Respondent as modified by

this Order.

Dated: January 2, 2020
       New York, New York




                                                  2
